Ribbeck v Big "G" Roofing & Siding, LLC (2021 NY Slip Op 01665)





Ribbeck v Big "G" Roofing & Siding, LLC


2021 NY Slip Op 01665


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


1087 CA 19-02258

[*1]JUSTIN RIBBECK, PLAINTIFF-RESPONDENT,
vBIG "G" ROOFING & SIDING, LLC, RGGT, LLC, AND BIELMEIER BUILDERS, INC., DEFENDANTS-APPELLANTS. 


SMITH SOVIK KENDRICK & SUGNET P.C., SYRACUSE (VICTOR L. PRIAL OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
GROSS SHUMAN P.C., BUFFALO (HARRY J. FORREST OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Daniel Furlong, J.), entered December 6, 2019. The order, inter alia, granted the motion of plaintiff for partial summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on January 15, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court